DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention relates” should not be present therein; and
The abstract should be limited to 150 words or less.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Figures 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 12, line 15, the specification indicates Figure 11 is a cross-sectional view, however, Figure 11 does not depict a cross-sectional view;
The specification is replete with words having no spacing therebetween, i.e., on page 13, line 15, “includesa” should be “includes a”, on page 14, line 3, “forelastically” should be “for elastically”, on page 14, line 13, “inlet12” should be “inlet 12” and on page 15, line 6, “angleadjusting” should be “angle adjusting”.  The Applicant should review the entire specification and correct any other such typographical errors.
On page 14, line 10, it appears that “is constantly controlled” should be deleted for this sentence to read correctly.
On page 19, the sentence on lines 2-8 does not appear to read correctly, i.e., it appears this should read, “As shown in Figure 5, a second curved insertion portion 54 and a second curved protrusion portion 56 corresponding to the first curved protrusion portion 146 and the first curved insertion portion 144 of the first rotational angle adjusting part are formed on an upper portion of the second rotational angle adjusting member 50.”;
On page 19, line 19, it appears that “whichhas” should be “has” in order for this sentence to read correctly.  The Applicant should review the entire specification and correct any other such grammatical and syntax errors; and
On page 22, line14, “rotating cap” should be “rotating body”.
Appropriate correction is required.

Claim Objections
Claims 1 is objected to because of the following informalities:  
In regard to claim 1, on line 1, “Astick-type” should be “A stick-type” and on line 26 (the penultimate line), “arotational”  should be “a rotational”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, an antecedent basis for “the lifting plate” (see line 9) has not been defined.  It appears that “lifting plate” should be “the elevating plate”.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Iaia ‘133 and’341 references and the Johnson et al. reference are cited as being directed to the state of the art as teachings of other solid stick dispensers having mechanisms attached to the rotatory operating member which assist in controlling the motion of the operating member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
6/21/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754